Citation Nr: 0844509	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  06-01 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1971 to 
March 1975.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from November 2004 and July 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Hartford, Connecticut.

In September 1994, the veteran filed a claim for, inter alia, 
service connection for liver disease.  That claim was denied 
in an April 1995 rating decision by the RO and the veteran 
was notified later that month.  The veteran did not appeal 
the decision; thus, the decision is final.  See 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1995).

In March 2004, the veteran filed a claim for, inter alia, 
service connection for hepatitis C, which is a viral disease 
of the liver.  The RO adjudicated the merits of the claim 
and, in November 2004 and July 2005 rating decisions, denied 
the claim.

The Board notes that it must determine whether new and 
material evidence has been presented before it can reopen a 
claim to re-adjudicate an issue going to the merits.  The 
issue of reopening a claim goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  In other words, the Board is required to first 
consider whether new and material evidence is presented 
before the merits of a claim can be considered.  See Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Because service 
connection was previously denied for liver disease in 1995, 
the Board has characterized the issue as a claim to reopen on 
the title page.


FINDINGS OF FACT

1.  By an April 1995 rating decision, the RO denied a claim 
of service connection for liver disease.

2.  Evidence received since the April 1995 decision relates 
to an unestablished fact necessary to substantiate the claim 
of service connection and it raises a reasonable possibility 
of substantiating the underlying claim.


CONCLUSIONS OF LAW

1.  An April 1995 rating decision, which denied the veteran's 
claim of service connection for liver disease, is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1994).

2.  New and material evidence sufficient to reopen the 
previously denied claim of service connection has been 
received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that he has hepatitis C, a liver disease, 
which is related to his active military service.  As 
mentioned in the introduction, the veteran did not appeal the 
denial of his original claim of service connection for liver 
disease, and the April 1995 denial is final.

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).  In general, service 
connection requires:  (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

VA may reopen and review a claim, which has been previously 
denied, if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).  The Board notes that 38 C.F.R. 
§ 3.156 was revised, effective October 6, 2006, but the 
changes affect only those claims where new service department 
records are obtained.  71 Fed. Reg. 52455-57 (Sept. 6, 2006).  
The definition of new and material evidence in 38 C.F.R. 
§ 3.156(a) remains the same.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, new evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not merely cumulative of 
other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, the last final denial pertinent to the 
claim is the April 1995 RO decision.  For purposes of the new 
and material analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).

The evidence of record at the time of the April 1995 decision 
included:  the veteran's service medical records; medical 
records from the Sepulveda VA Medical Center (VAMC) dated 
from April 1989 to January 1990; medical records from the 
Norwich VAMC dated from July 1994 to November 1994; and 
statements from the veteran.

In denying the claim in April 1995, the RO found that the 
evidence of record did not show a then-current diagnosis of 
liver disease.  Consequently, in order for the claim to be 
reopened, new and material evidence must be received that 
pertains to the current disability element of a service 
connection claim.

New evidence added to the record since the April 1995 
decision includes:  medical records from Newington VAMC dated 
from August 1994 to March 1996; medical records and an 
examination report from West Haven VAMC dated from May 1999 
to April 2004; records from the Social Security 
Administration; and statements from the veteran and his 
representative.

A review of the new evidence includes medical records 
indicating a diagnosis for a liver disease-specifically 
hepatitis C-through VA treatment providers.  The veteran 
tested positive for the hepatitis C virus in April 2004 as 
part of his treatment at West Haven VAMC.  At the time of the 
examination, several risk factors were identified by the VAMC 
physician; however, no opinion was given as to the likely 
etiology of the infection.

The Board finds that the VA medical records relating to a 
diagnosis of hepatitis C constitute new and material evidence 
in connection with the veteran's claim of service connection.  
It is new because the evidence was not previously before VA 
decision makers.  It is also material because it is 
supporting evidence of the current disability element of a 
service connection claim.  The absence of a current 
disability was the reason the claim was denied in the April 
1995 decision.  Thus, the evidence relates to an 
unestablished fact necessary to substantiate the claim and it 
raises a reasonable possibility of substantiating the claim.  
Accordingly, the claim of service connection for hepatitis C 
is reopened with the submission of new and material evidence.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Board will 
address the veteran's underlying claim of service connection 
for hepatitis C in the remand section below.


ORDER

The veteran's claim of service connection for hepatitis C is 
reopened; to this limited extent, the appeal of this issue is 
granted.


REMAND

Regarding the underlying claim on appeal, the Board finds 
that further development is necessary.

The veteran's service medical records do not contain evidence 
relating to treatment for or a diagnosis of a liver disease, 
including hepatitis C.  A review of post-service medical 
evidence, however, reveals that, at an April 2004 liver 
evaluation at West Haven VAMC, the veteran tested positive 
for the hepatitis C virus.  Thus, the evidence establishes 
the existence of a current disability:  hepatitis C.

The veteran asserts that his hepatitis C is related to his 
active military service.  In a November 2004 statement, the 
veteran asserts that he was a combat medic in Vietnam and was 
likely exposed to hepatitis C as a result of his in-service 
duties.  Alternately, in an October 2005 statement, the 
veteran asserts that he was exposed to hepatitis C as a 
result of an air gun inoculation administered while he was in 
service.

In the absence of in-service documentation, service 
connection may be warranted for hepatitis C if the competent 
medical evidence shows the disease is related to one or more 
risk factors to which the veteran was exposed while in active 
service.  See VA, Veterans Benefits Administration, Training 
Letter Based on Hepatitis C Case Review, TL  01-02 (April 17, 
2001).  According to the training letter, medically 
recognized risk factors for exposure to hepatitis C are:  
transfusions of blood or blood product before 1992; organ 
transplants before 1992; hemodialysis; tattoos; body 
piercings; intravenous drug use; high-risk sexual activity; 
intranasal cocaine use; occupational exposure to blood 
products in health care workers by percutaneous exposure or 
on mucous membrane; other direct percutaneous exposure to 
blood.  Where multiple pre-service, in-service, and/or post-
service risk factors are identified, a VA examiner must 
discuss all pertinent risk factors and opine about the 
relationship between the current hepatitis C infection and 
all confirmed risk factors.  Id.  

In April 2004 treatment records from West Haven VAMC, three 
risk factors were reported by the veteran:  in-service 
occupational exposure to blood or blood products; non-
professional piercings; and intranasal cocaine use.  However, 
in his October 2005 notice of disagreement, the veteran 
denies non-professional piercings and intranasal cocaine use, 
except for two occasions, once in 1975 and once in 1994.

In his November 2004 statement, the veteran alleges exposure 
to hepatitis C while serving as a combat medic in Vietnam.  
The veteran's service record indicates his specialty was 
medical service specialist; however, there is neither 
evidence of engaging in combat nor verification of overseas 
service.  Therefore, although the veteran may or may not have 
served as a medic, the veteran was a medical specialist and 
may have nonetheless been exposed to blood or blood products 
as part of his in-service duties.

In a September 1996 statement, the veteran identifies himself 
as a registered nurse and in an October 2000 VA progress 
note, the veteran admits to working twenty-two years as a 
psychiatric nurse and IV therapist.  Although the veteran has 
not alleged exposure to blood as part of his post-service 
professional activities, the veteran may have been exposed to 
blood or blood products as part of his post-service career.  
Thus, there are several risk factors that must be evaluated 
by a medical professional:  intranasal cocaine use on two 
occasions, an ear piercing, and occupational exposure to 
blood or blood products, both during and after service.

In addition, the veteran and his representative raise an 
alternate theory that the veteran had been exposed to 
hepatitis C by means of an air gun inoculation administered 
during service.  Although air gun inoculation is not a 
delineated risk factor, service connection may still be 
warranted if hepatitis C is linked to such an in-service 
event.

VA regulations require VA to obtain a medical opinion based 
on the evidence of record if VA determines that such evidence 
is necessary to decide the claim.  See 38 U.S.C.A. 
§ 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2008).  
A medical opinion is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Although the evidence of 
record demonstrates a current diagnosis of hepatitis C and 
several risk factors for exposure, there has not been an 
examination of the veteran in which the risk factors (or air 
gun inoculation) are discussed and an opinion given as to the 
likely etiology of the veteran's hepatitis C.  As such, the 
Board finds that further development is necessary in order to 
determine what was the likely source of the veteran's 
hepatitis C.

Therefore, the Board will remand the case for an examination 
and to obtain a medical opinion regarding the medical 
probabilities that the veteran's currently diagnosed 
hepatitis C is attributable to his military service.  

It appears that the veteran continues to receive regular 
treatment for his hepatitis C at the West Haven VAMC.  
Updated treatment records should be obtained in light of the 
remand.

Accordingly, this case is REMANDED for the following 
actions:

1.  Obtain the veteran's VA treatment 
records from the West Haven VAMC prepared 
since April 2004 and associate the 
records with the claims folder.  

2.  After undertaking any other necessary 
development, schedule the veteran for a 
VA examination by a physician with 
expertise in infectious diseases.  
(Advise the veteran that failure to 
appear for an examination as requested, 
without good cause, could adversely 
affect his claim.  See 38 C.F.R. § 3.655 
(2008).)  The entire claims file, to 
include a complete copy of this remand, 
should be made available to, and reviewed 
by, the designated examiner.

The examiner should examine the veteran 
and conduct all necessary laboratory 
testing.  The examiner should discuss the 
etiology and the onset of the disease.  A 
history of all of the veteran's potential 
risk factors of hepatitis C exposure 
should be detailed in full.  The examiner 
must list and discuss all documented and 
reported pre-service, in-service, and 
post-service risk factors.  This should 
include the ear piercing, in-service 
activity as a medical services 
specialist, post-service occupational 
activity as a nurse and IV therapist, and 
two occasions of intranasal cocaine use.  
(The examiner should be aware that the 
veteran has maintained that he served in 
Southeast Asia as a medic, but his 
separation certificate indicates that he 
had no foreign service.)  The examiner 
should also discuss any relationship 
between hepatitis C and air gun 
inoculations as it relates to the 
veteran.  The examiner should then rank 
the documented risk factors relative to 
the probability that any hepatitis C 
infection is etiologically related to the 
risk factor.  Specifically, the examiner 
is then requested to provide an opinion 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that any diagnosed hepatitis 
C is related to the veteran's period of 
active military service.  The bases for 
the opinion provided should be explained 
in detail.

After the requested examination has been 
completed, the report should be reviewed 
to ensure it is in complete compliance 
with the directives of this remand.  If 
the report is deficient in any manner, it 
should be returned to the examiner.  

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claim of service 
connection for hepatitis C.  If the 
benefit sought is not granted, furnish 
the veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008). 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


